        Case 2:19-cv-01020-KG-CG Document 70 Filed 12/16/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE COMPANY,

               Plaintiff,

v.                                                           Case No. 2:19-cv-1020-KG-CG

IRIS RODRIQUEZ, as the Personal Representative of the
ESTATE OF CHAD ZACK RODRIQUEZ.

               Defendants.

                                    ORDER OF REFERENCE

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Va. Beach

Fed. Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this matter is referred to

Magistrate Judge Carmen E. Garza to conduct hearings, if warranted, including evidentiary

hearings, and to perform any legal analysis required to recommend to the Court an ultimate

disposition of Motion for Court Approval of Minor Settlement (Doc. 68). The Magistrate Judge

will submit an analysis, including findings of fact, if necessary, and recommended disposition, to

the District Judge assigned to the case, with copies provided to the parties. The parties will be

given the opportunity to object to the proposed findings, analysis, and disposition as described in

28 U.S.C. § 636(b)(1). Objections must be filed within fourteen (14) days after being served

with a copy of the proposed disposition.




                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE
